DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16. 2013, is being examined under the first inventor to file provision of the AIA .
Response to Remarks, Arguments
Applicant is thanked for the remarks filed with November 24, 2021, in response to the August 27, 2021 Non Final Office Action.  In particular, Applicant is thanked for amending Claim 11 to address the informality therein.  
Regarding the 35 U.S.C. §103 rejection over Ray (US 2,273,375) in view of Rhodes et al (US 7,938,336), Applicant remarks that “this alleged reason1 lacks a rational underpinning, as it fails to consider the overall disclosure of Ray.  Specifically, Ray notes that the object of the disclosed invention is "to provide a thermostatic control device which can be mounted substantially flush with the surface of a wall...." Ray, p. 1, col. 1, lines 25-34.  The purpose was to overcome the "unsightly" devices that protruded from the wall, but instead to provide for a device that is "receivable within a recess formed in a wall of a building..." and wherein the plate covering the thermostatic control device is "mounted substantially flush with the face of the wall." Id., p. 1, col. 1, lines 39-48.  Thus, the entire housing of the device of Ray is purposefully fully contained within the wall and not exposed to the ambient air. 
The examiner respectfully notes the following:
It appears that Applicant may have mischaracterized the disclosure of Ray.  Ray discloses:
“Bosses 21, molded integral with the flanged portions 13 of the case 11, support the plate 14 in its assembled position in spaced relation to the case so that the air can reach a portion of the inner surface of the plate, and also so as to provide sufficient ventilation for the interior of the case through opening 22”, (page 2, col 1 lines 4 – 11, 70 – col 2 line 3) 
Accordingly, the entire housing of the device of Ray is ventilated.

    PNG
    media_image1.png
    652
    237
    media_image1.png
    Greyscale

Regarding the 35 U.S.C. §103 rejection over Ray (US 2,273,375) in view of Rhodes et al (US 7,938,336), Applicant remarks that “(w)ith this in mind, the alleges reason for the combination of the teaching of Rhodes with Ray makes little sense.  Specifically, because the housing of Ray is fully contained within or behind the wall, the addition of any "plurality of spaced apart partitions" as allegedly taught by Rhodes would be incapable of "guiding convected ambient air vertically from the bottom and through the top of the housings" as alleged.  Instead, even if any plurality of partitions of Rhodes were added to the housing of Ray, such partitions would be incapable of performing the function that they perform in Rhodes.  Moreover, the partitions would be incapable of offering the benefit to Ray as alleged in the office action - the position of the device of Ray behind/within a wall would necessarily prevent any such effect as alleged.
The examiner respectfully notes the following:
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
In this case, Rhodes et al teaches a housing comprising a plurality of spaced partitions (please refer to non-final office action paragraph 15), that at least would guide convected air vertically but would also inhibit insertion of foreign objects into the apparatus that may cause damage.

Regarding the 35 U.S.C. §103 rejection over Batko et al (US 6,082,894), in view of Richards (US 5,558,436), Applicant remarks that “(f)irst, the analysis of the elements of Richards, which forms the basis for the alleged combination, if flawed.  For example, Richards never discloses that clip 46 is "non-conductive" as alleged by the examiner.  The specific disclosure of Richards is not that clip 46 is made of any non-conductive material at all.  Rather, it is disclosed that clip 46 includes a transverse loop 54 on each side, and it is that loop which is for the purpose of minimizing heat transfer from the wall plate 24 to the sensor assembly 12, specifically because that transfer loop includes a longer path.  In other words, it is not the material of clip 46 that is non-conductive, but rather it is the length/shape of the clip which creates a longer conductive distance between the wall plate 24 and the sensor assembly 12, thus allowing heat dissipation along that longer conductive distance of the transfer loop. 
The examiner respectfully notes that while Richards may be silent as to the material of the clips (46), Richards discloses:
The apparatus comprises a plastic box structure (18) and a plastic wall plate (24) (col 2, lns 40 – 45)).  
A person having ordinary skill in the art before the effective filing date of the claimed invention would know that plastics lack free electrons, and therefore inhibit heat transfer.
Richards discloses that the plastic box structure and the plastic wall plate are formed to “prevent any convection flow between the two from inside of the electrical box or the wall, that could cause an inaccurate reading by the sensing element” (col 2, lns 45 – 49).
The plastic wall plate (24) has an air gap which separates the sensing element (14) from a thermally conductive aluminum cover (17) (col 2, lns 50 – 55) “to eliminate the possibility of thermal conduction from the wall plate and the sensing element”.  Despite plastics being non-conductive, Richards provides an air gap to further eliminate the possibility of thermal conduction.
The apparatus  comprises a block of insulating material2 (32) with a recess or pocket (34) to receive the sensing assembly (12) (col 2, ln 63 – col 3, ln 3); and
Communication wiring (40) is “preferably made of Constantan wire, which has good thermal resistance properties, reduces the heat transfer through the wires as is desired” (col 3, lns 13 – 20)
Despite the plastic box and wall plate being non-conductive, and the block being insulative, Richards further provides:
an insulating cord (44) for the wiring (40) as “an added thermal barrier”,
a bushing (42) at a penetration in the housing “to minimize thermal convection”, and
the sensor assembly (12) is “effectively floated in a spaced relation to the block (32)” (col 3, lns 20 – 26) to “further minimize heat transfer from the block” (32).
It is respectfully submitted that a block of Styrofoam would not transfer heat.  Regardless, Richards discloses a means to provide a space between the block and the sensor – an air gap being a further insulator.
Richards discloses that elements (46):
comprise a pair of “uppermost extending points” (52); accordingly elements touch the plastic wall plate (24) in only four points, total (col 2, lns 40 – 45),
comprise first and second ends (62) that contact the underside of the circuit board (16), and
comprise first and second horizontal high portions (58) that contact the upper side of the circuit board (16).
As Richards discloses that at least five of the elements that are recessed in the wall are non-conductive, it would follow that elements (46) are also non-conductive.  However, as Richards does not explicitly state that elements (46) are non-conductive, the rejection (In re Claim 5) relying upon Richards (US 5,558,436) to teach a thermal antenna comprising a non-conductive material, the non-conductive material being element (46) has been revoked.  

Drawing Objections
The drawings are objected to under 37 CFR §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the non-conductive material and the conductive material3 form a pocket for receiving the temperature sensor4” must be shown or the feature(s) canceled from claim 5.  No new matter should be entered.
It is respectfully noted that while specification paragraphs [0006]/ [0038] discloses:
[0038] “The sensor 14a further includes a temperature sensitive device 22 (such as a thermistor) which monitors the temperature of the thermal antenna 20 and reports to controller 14 (or 16) accordingly to provide a measure of control for the device(s) 12 being regulated.  The temperature sensitive device 22 may be positioned in a recess or pocket between components 20a, 20b.  The arrangement is such that the sensitive region of the device 22 is maintained in contact with the temperature sensitive component 20a of the thermal antenna 20.  In order to help provide for accurate temperature readings, an insulator 24 is also provided to isolate the thermal antenna 20 from heat generated within the control 10 itself.”
However all of the drawings all show that an insulator (24) and the conductive material (20a) form a pocket for receiving the temperature sensor (22), not the insulator (20b) and conductive material (20b) as claimed.
Please refer to figure 3, 4, and 7 below, as they best illustrate that the non-conductive material (20b) (shaded grey) and the conductive material (20a) do not form a pocket for receiving the temperature sensor as claimed.

[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    532
    1129
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR §1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR §1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
In re Claims 1 – 15, 17 and 18, the limitation “a thermal antenna” is objected.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. The term “antenna” in claims 1 – 15, 17 and 18 is used to mean a “conductor”5 or a thermal bridge6, while the accepted meaning of an antenna is “a structure by which airborne radio waves are transmitted or received”.7  The term is objected, because the specification does not clearly redefine the term.
In re Claim 17, the limitation “at least one of which ventilation channels provides convective flow” is objected. A channel cannot “provide convective flow”.  Convective flow occurs when there is a temperature or density difference within a fluid (gases and liquids), and as the channels do not heat or cool the air they do not provide convective flow.  For purposes of examination, the limitation has been understood as if to read “at least one of which ventilation channels guides 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 4 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Ray (US 2,273,375) in view of Rhodes et al (US 7,938,336).
In re Claim 1, Ray discloses an apparatus (figs 4 – 8) for controlling a device in connection with a sensed temperature in a space, comprising: 
an actuator (knob (71)) for regulating the operation of the device (pg 2, col 2, lns 39  – 41); 
a temperature sensor (53) for providing the sensed temperature (pg 2, col 2, lns 4 – 10); 
a thermal antenna (52) connected to the temperature sensor (53); and 
“However, it is obvious that such may be provided without in any way affecting the operation of the device as the plate 52 serves to conduct heat from the air adjacent to it directly to the fluid system member 53 which is in intimate contact with the inner surface of the plate”. (pg 2, col 2, ln 75 – pg 3, col 1, ln 5).
a housing (51) with a spaced partition (62) forming one or more ventilation channels (via (22)) for ventilating the housing (pg 2, col 1, lns 4 – 11).


    PNG
    media_image3.png
    479
    541
    media_image3.png
    Greyscale

Ray lacks wherein the housing comprises a plurality of spaced partitions.
Rhodes et al teaches an apparatus (figs 1 – 6: (100): Abstract) for controlling a device in connection with a sensed temperature (140) in a space, comprising a housing (120/102) comprises a plurality of spaced partitions forming a plurality of ventilation channels (154) for ventilating the housing.

    PNG
    media_image4.png
    493
    698
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ray, as taught by Rhodes et al, such that housing comprises a plurality of spaced partitions forming a plurality of ventilation channels, for the benefit of guiding airflow while inhibiting an insertion of foreign objects into the housing that may damage the apparatus saving on repair time and costs.
In re Claim 2, Ray discloses wherein the device is a light or a fan (“cooling means”: pg 2, col 2, lns 42 – 45), and the actuator comprises a button (71) for regulating an intensity of the light or a speed of the fan (pg 2, col 2, lns 39 – 41).
In re Claim 3, Ray discloses wherein the thermal antenna (52) is adapted to be at least partially exposed to the space (pg 1, col 2, lns 3 – 7; pg 2, col 2, ln 75 – pg 3, col 1, ln 5).  
In re Claim 4 Ray discloses wherein the thermal antenna comprises a conductive material (pg 1, col 1, lns 42 – 43; pg 3, lns 1 – 5) and a non-conductive material (“insulatingly supported by an up-turned portion of a bracket” (62); pg 2, col 2, ln 19 – 20, pg 3, col 1, lns 11 – 15), the conductive material being exposed to the space.  
In re Claim 15, Ray discloses wherein the thermal antenna (52) comprises part of an exposed face of the apparatus (as seen in figs 4, 5, 7 and 8).  
Claim 16 has been cancelled by Applicant


Claims 1, 3, 4, 6, 9 – 15, 17, and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Batko et al (US 6,082,894), in view of Richards (US 5,558,436).
In re Claim 1, Batko et al discloses an apparatus (figs 14 – 17: (130)) for controlling a device (“lighting systems, climate control systems”; (col 1, lns 25 – 26)) in connection with a sensed temperature in a space, comprising: 
an actuator (fig 17: (152), (col 9, lns 15 – 18)) for regulating the operation of the device; 
a temperature sensor (170) for providing the sensed temperature (col 9, ln 38); and
a housing with a plurality of spaced partitions (176, 178) forming one or more ventilation channels for ventilating the housing (col 6, ln 20).  
Batko et al lacks a thermal antenna connected to the temperature sensor.
Richards teaches an apparatus (figs 1 – 7: (10)) for controlling a device in connection with a sensed temperature in a space, comprising:
an actuator for regulating the operation of the device; 
“adapted to conduct electrical signals exteriorly of said enclosure means” (col 4, lns 28 – 30) has been understood to disclose an actuator)
a temperature sensor (14) for providing the sensed temperature; 
a thermal antenna (17) connected to the temperature sensor (col 2, lns 34 – 38); 
the thermal antenna (17) is adapted to be at least partially exposed to the space ((col 2, ln 21 – 23), and as seen in figs 2, 4);  
the thermal antenna comprises a conductive material (“aluminum”: (col 2, ln 34)) and a non-conductive material ((46) “for minimizing heat transfer”*), the conductive material being exposed to the space (as seen in figs 2, 4); and
*(col 2, lns 21 – 23, col 3, lns 20 - 45)
the non-conductive material (46) and the conductive material (17) form a pocket (as seen in figs 2, 4) for receiving the temperature sensor (14).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Batko et al, as taught by Richards, such that a thermal antenna is connected to the temperature sensor, for the benefit of minimizing the detrimental influence of airflow around the sensor, and to increase sensing response time when room air temperature changes (Richards, col 1, lns 17 - 23) thereby improving user comfort.
In re Claim 3, the proposed system has been discussed (see In re Claim 1, above), wherein Richards teaches the thermal antenna is adapted to be at least partially exposed to the space ((col 2, ln 21 – 23), and as seen in figs 2, 4).  
In re Claim 4, the proposed system has been discussed (see In re Claim 1, above), wherein Richards teaches the thermal antenna comprises a conductive material (17) and a non-conductive material (46), the conductive material (17) being exposed to the space (as seen in figs 2, 4). 
In re Claim 6, the proposed system has been discussed, wherein Batko et al discloses, further including a humidity sensor (fig 1: (10)) (col 1, lns 18 – 20; col 4 ln 65 – col 5, ln 2).  
In re Claim 9, the proposed system has been discussed, wherein Batko et al discloses wherein the system comprises including a first vent (figs 15 - 17: (154)) and a second vent (156) for promoting a flow of air (col 9, lns 18 – 20), and wherein a sensor (170) is positioned in a path of the air flow.  
In re Claim 10, the proposed system has been discussed, wherein Batko et al discloses, further including a humidity sensor (col 1, lns 18 – 20; col 4 ln 65 – col 5, ln 2).  
In re Claim 11, the proposed system has been discussed, wherein Batko et al discloses further including a passageway (between partitions (176, 178)) for promoting a convective flow of air, wherein the convective flow of air promotes [[the]] an intake of air into the first vent (fig 15: (154), (col 6, ln 20; col 9, lns 36 – 42).  
In re Claim 12, the proposed system has been discussed, wherein Batko et al discloses the plurality of partitions (176, 178) comprise a plurality of circuit boards (col 10, lns 7 – 15) for communicating with the actuator (152) to provide control for the device, the circuit boards being spaced apart and forming the ventilation channel (as seen in fig 17) for ventilating heat from the housing.  
In re Claim 13, the proposed system has been discussed, wherein Batko et al discloses at least two circuit boards (176, 178) are provided to create a ventilation channel between each adjacent pair of circuit boards, the at least two circuit boards creating two ventilation channels, at least one of which provides convective flow for promoting the flow of air into an inlet (fig 15: (154)).  
Batko et al lack wherein the system comprises at least three circuit boards, the at least three circuit boards creating two ventilation channels.  
However, it would have been an obvious matter of design choice to modify Batko et al such that the system comprises at least three circuit boards, the at least three circuit boards creating two ventilation channels, since Applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the system of Batko et al would perform equally well in either configuration.  Please note: criticality (Specification paragraph [0039]) has not been provided for the claimed limitation.
In re Claim 14 the proposed system has been discussed, wherein Batko et al discloses the circuit boards are in sealed engagement along sides of the housing but open at the top and bottom to promote controlled airflow through the channel. 
“The air duct could be mounted on the PC board or on the sensor assembly housing.  It can be used with a plastic foam seal to partition the section off, or with a suitable adhesive such as a plastic silicone cement such as RTV, or with mounting slots. The partitions can be used to channel air flow or to block parts or leads or components, such as the passive infrared detector, from the air flow. (col 6, lns 16 – 29).
In re Claim 15, the proposed system has been discussed (see In re Claim 1, above) wherein Richards teaches the thermal antenna (17) comprises part of an exposed face of the apparatus ((col 2, ln 21 – 23), and as seen in figs 2, 4). 
Claim 16 has been cancelled by Applicant.
In re Claim 17, the proposed system has been discussed, wherein Batko et al discloses at least two partitions (176, 178) of the plurality of spaced partitions are provided to create a ventilation channel between each adjacent pair of partitions, the at least two partitions creating two ventilation channels, at least one of which ventilation channels provides convective flow for promoting the flow of air into an inlet (fig 15: (154)).  
Batko et al lack wherein the system comprises at least three partitions, the at least partitions boards creating two ventilation channels.  
However, it would have been an obvious matter of design choice to modify Batko et al such that the system comprises at least three partitions, the at least three partitions creating two ventilation channels, since Applicant had not shown that the limitation is for a particular reason or solves a particular problem, and the system of Batko et al would perform equally well in either configuration.  Please note: criticality (Specification paragraph [0039]) has not been provided for the claimed limitation.
In re Claim 18, the proposed system has been discussed, wherein Batko et al discloses the plurality of spaced partition are in sealed engagement along sides of the housing but open at the top and bottom to promote controlled airflow through the channel. 
“The air duct could be mounted on the PC board or on the sensor assembly housing.  It can be used with a plastic foam seal to partition the section off, or with a suitable adhesive such as a plastic silicone cement such as RTV, or with mounting slots. The partitions can be used to channel air flow or to block parts or leads or components, such as the passive infrared detector, from the air flow. (col 6, lns 16 – 29).
Claims 19 – 54 have been cancelled by Applicant.
Claims 55 – 58 have been withdrawn by Applicant

Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Batko et al (US 6,082,894), in view of Richards (US 5,558,436), in view of Fadell et al (US 2015/0228419).
In re Claim 7, the proposed system has been discussed, but lacks wherein the apparatus further including a power converter. 
Fadell et al teaches an apparatus for controlling a device ([0043]: e.g. lights, fan) in connection with a sensed temperature (abstract) in a space, comprising a power converter (fig 4A: (440)) [0113]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Fadell et al, such that the apparatus further including a power converter, for the benefit of providing low-power to the system components.
In re Claim 8, the proposed system has been discussed, but lacks wherein the apparatus further including an insulator for insulating the thermal antenna and the temperature sensor from the power converter. 
Richards teaches wherein the system comprises an insulator (32) for insulating the between housing walls (20, 22) and the sensing assembly (12) (col 2, lns 63 – 67), wherein thermal isolating components are provided to prevent thermal influence of other components (i.e. sources of heat) on the sensor (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide thermal isolating components (e.g. non-conductive material) for the temperature sensor assembly (i.e. temperature sensor and thermal antenna), as it is a known technique at least to yield a more accurate temperature reading of the space, and thus is within the capability of one having ordinary skill.
Accordingly, the proposed system would yield an insulator for insulating the thermal antenna and the temperature sensor from the power converter.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.

Of particular interest is Phipps (US 2005/0058179), who discloses a temperature sensor 10 comprising a housing having an upper portion 18 and a lower portion 22. Upper portion 18 may include a cap 24 and a base 26.  Cap 24 and base 26 may define a fluid passage 70 which is configured for enhancing the flow of ambient air into the region of a wall 60.  A hole 54 may extend into wall 60 and be sized for receiving a temperature sensor 14 therein.  In that manner, a temperature sensing device 58, such as a thermistor, may accurately and precisely measure the temperature of ambient air, while being protected by wall 60.(Abstract):
One or more wires 15, which may be protected by a plastic covering 16, may connect temperature sensor 14 to a control unit.  [0036], [0053]
Wall 60 may be sized to enhance the transmission of temperature changes effected by ambient air flowing into an opening or passage 70 of upper portion 18 and into contact with and past, for example, wall 60. [0040]
In addition to the above, air flow past, as well as substantially stationary air contacting button 24, will, depending on the material used for button 24, likewise assist in transmitting the air temperature through respective button portions 82, 84, 86, 88 and wall portion 60 to temperature sensing element 58. [0041]
In the case where upper portion 18, and in particular wall 60, is made of a relatively highly thermally conductive material, including metals such as aluminum, the thickness of wall 60 may, depending on the intended use, be thicker than in the case where upper portion 18 is made of a relatively less thermally conductive material, such as wood.  [0043]
To further enhance ambient air movement, one or more holes or further openings or recesses 180 may be provided in wall 160.  [0056]
Depending on the intended use, holes 180 may extend partially into wall 160 or into and through wall 160 to fluidly connect the temperature sensing element with the ambient air. [0057]
As will be appreciated, the longer and more frequent such blasts of air hotter or colder than ambient, the more likely that the average ambient temperature will increase or decrease respectively.  Thus, the temperature of the upper portion 218 will increase or decrease as a function of that ambient temperature increase or decrease described immediately above.  Such increase/decrease in upper portion 218 temperature will translate to a corresponding increase/decrease in the temperature sensed by temperature sensor 14 which, in turn, is transmitted to the associated system; e.g., an HVAC control. [0056]
The lower portion may have a lower coefficient of temperature transmission than the upper portion, so that at least as compared with the upper portion, the lower portion functions as a thermal insulator. The lower and/or upper portion may serve as electrical and electromagnetic insulators as well. [0076]

Of particular interest is Hobbs (US 4,659,236), who discloses an apparatus (figs 1 – 4: (10)) for controlling a device (“HVAC control system”: col 3, ln 54) in connection with a sensed temperature in a space (col 5, lns 14, 15), comprising: 
an actuator for regulating the operation of the device; 
“the output signal from the sensor and make it useful in an HVAC control system” (col 3, lns 53 – 54)
“The temperature may be displayed on the read out device 92, and it may also be used as a thermostat signal to control air conditioning equipment and other machinery if desired. (col 7, lns 57 – 59)
a temperature sensor (38) for providing the sensed temperature (col 6, lns 14 – 22); 
a thermal antenna (26) connected to the temperature sensor; and 
“The temperature sensing circuit 38 is enclosed within a metal housing which is secured to the back face of plate 26 by a drop of heat conductive adhesive 40 (see FIG. 4). The housing for the integrated circuit 38 is thus in thermal contact with plate 26” (col 6, lns 27 – 32);
"In operation of the sensor, naturally occurring convection carries the air within the occupied space into direct thermal contact with the exposed face of the sensor plate 26. The sensor plate 26 is thereby maintained at the same temperature as the air within the occupied space, and this temperature is transmitted by conduction to the temperature sensing circuit 38.” (col 8, lns 40 - 45).

Although not relied on, above, it respectfully noted that claim 17 and 18 are further found to be unpatentable over Ray (US 2,273,375) in view of Rhodes et al (US 7,938,336). 
In re Claim 17, the proposed system has been discussed (please see In re Claim 1, above), wherein Rhodes et al teaches an apparatus (figs 1 – 6: (100): Abstract) for controlling a device in connection with a sensed temperature (140) in a space, the housing (120/102) comprises a plurality (at least three) of spaced partitions, wherein at least three partitions of the plurality of spaced partitions  are provided to create a ventilation channel (154) between each adjacent pair of partitions, the at least three partitions creating two ventilation channels (154), at least one of which ventilation channels guides 
In re Claim 18, the proposed system has been discussed, wherein Rhodes et al teaches the plurality of spaced partitions are in sealed engagement along sides of the housing but open at the top (152) and bottom (154) (col 4, lns 55 – 60) to promote controlled airflow through the channel.

    PNG
    media_image5.png
    354
    754
    media_image5.png
    Greyscale


THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Thursday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                          

                                                                                                                                                                                                      




    
        
            
        
            
    

    
        1 "for the benefit of guiding convected ambient air vertically from the bottom and through the top of the housing."
        2 Styrofoam or other rigid insulating material (col 2, lns 66 – 67). 
        3 [0036] In the present embodiment, the thermal antenna 20 comprises a two-part assembly, with a highly conductive (e.g., metal) temperature sensitive component 20a and a plastic insulator/attachment component 20b. 
        4 [0036] With reference now to Figure 3, one aspect of the disclosure relates to a particular ambient temperature sensor 14a for use in connection with a control 10. The sensor 14a may comprise several components, including a thermally conductive thermal antenna 20. 
        5 Conductor (n): A substance having a property of conducting or permitting the passage of heat… or other form of energy”.  Oxford English Dictionary, Oxford University Press; copyright © 2021
        6 A thermal bridge is an area of an object which has a higher thermal conductivity than the surrounding materials, creating a path of least resistance for heat transfer.  Wikipedia, May 25, 2021.
        7 Oxford English Dictionary, Oxford University Press; copyright © 2021